Case 18-11568-BFK         Doc 153    Filed 01/28/20 Entered 01/28/20 16:56:50           Desc Main
                                    Document      Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

 IN RE:                                         *
                                                *
 Dan R Williams                                 *      BCN#: 18-11568-BFK
                                                *
                                                *      Chapter 11
                                                *

                              OBJECTION OF ABS REO Trust VI
                         TO CONFIRMATION OF DEBTOR’S PROPOSED
                                PLAN OF REORGANIZATION


          COMES NOW, ABS REO Trust VI, a secured creditor of the Debtors, by Counsel, and in

 support of its objection to confirmation of the Debtor’s Proposed Plan of Reorganization,

 respectfully states as follows:

          1)    That ABS REO Trust VI is a secured creditor of the Debtor based upon a Note

 dated March 21, 2008 in the original principal amount of $956,500.00 which note is secured by

 a Deed of Trust even date on the property located at 1347 Kirby Rd, Mc Lean, VA 22101.

          2)    That the amount due and owing by the Debtor to Select Portfolio Servicing, Inc.

 on account of the obligation described above was $897,530.84 as of May 1, 2018, based on a

 Proof of Claim dated August 28, 2018, and filed with this Court on or about August 28, 2018.


          3)    That ABS REO Trust VI objects to the Debtor’s Proposed Plan of Reorganization

 on the following grounds:

          a)    That the Debtor’s Proposed Plan of Reorganization does not comply with Section

 1129 (a) (8) of the Bankruptcy Code in that Class C, of which ABS REO Trust VI is the sole

 member, is an impaired class that has not accepted the Debtor’s Plan of Reorganization.
Case 18-11568-BFK       Doc 153      Filed 01/28/20 Entered 01/28/20 16:56:50           Desc Main
                                    Document      Page 2 of 3



        b)     That the Debtor’s Proposed Plan does not comply with Section 1129 (a) (10)

 because, to the best of this secured creditor's knowledge, no impaired class has voted in favor

 of the Proposed Plan of Reorganization.

        c)     That the Debtor’s Proposed Plan of Reorganization is not "fair and equitable" to

 the Class C creditor, of which ABS REO Trust VI is the sole member, based on the fact that the

 Plan of Reorganization does not contemplate a proposed payback period for the outstanding

 arrears presently owing to ABS REO Trust VI. The Debtors are presently due for their

 September 1, 2017 mortgage payment. The present monthly payment is $2,052.20.

        WHEREFORE, ABS REO Trust VI, a secured creditor of the Debtor, respectfully prays

 that the court deny confirmation of the Debtor’s Proposed Plan of Reorganization.



                              ABS REO Trust VI



                           By:/s/ Nicole McKenzie
                             of Counsel



 LAW OFFICES OF
 Shapiro & Brown, LLP
 10021 Balls Ford Road, Suite 200
 Manassas, Virginia 20109
 phone (703) 449-5800



 By: /s/ Nicole McKenzie
 Malcolm B. Savage, III, Esquire VSB #91050
 William M. Savage, Esquire VSB #26155
 Mary F. Balthasar Lake, Esquire VSB #34899
 Gregory N. Britto, Esquire VSB #23476
 Nicole McKenzie, Esquire VSB #93990
Case 18-11568-BFK        Doc 153     Filed 01/28/20 Entered 01/28/20 16:56:50             Desc Main
                                    Document      Page 3 of 3




                                   CERTIFICATE OF SERVICE



 I certify that I have this 28th day of January, 2020, electronically transmitted and/or mailed by
 first class mail, postage pre-paid or hand-delivered a true copy of the foregoing Objection to
 Confirmation of the Debtor’s Plan of Reorganization to the following:

 Dan R Williams                                     - Debtor(s)
 1347 Kirby Rd
 Mc Lean, VA 22101

 John P. Fitzgerald, III                            - United States Trustee
 Office of the U.S. Trustee - Region 4
 1725 Duke Street
 Suite 650
 Alexandria, VA 22314

 Daniel M. Press                                    - Debtors' Attorney
 Chung & Press, PC
 6718 Whittier Avenue, Suite 200
 McLean, VA 22101




                                                       /s/ Nicole McKenzie
                                                       Gregory N. Britto, Esquire
                                                       Malcolm B. Savage, III, Esquire
                                                       William M. Savage, Esquire
                                                       Mary F. Balthasar Lake, Esquire
                                                       Nicole McKenzie, Esquire

 19-280402
